Citation Nr: 1421612	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-34 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

A hearing before the undersigned was held in Washington, DC in April 2011.  

In an April 2012 decision, the Board denied entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

The Veteran filed an appeal of the April 2012 Board decision with the United States Court of Appeals for Veterans Claims (Court).  In an April 2013 Memorandum Decision, the Court vacated the portion of the April 2012 Board decision that denied entitlement to an initial rating higher than 50 percent for PTSD and remanded the issue for further development and adjudication.  

In October 2013, in compliance with the Court remand, the Board remanded the claim for additional development.  The matter is now again before the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to obtain an adequate medical opinion that complies with the directives of the October 2013 Board remand.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Veteran is entitled to substantial compliance with remand orders, and the Board itself commits error as a matter of law in failing to ensure compliance).  VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The October 2013 Board remand directed that the Veteran be afforded a VA psychiatric examination to determine the severity of his service-connected PTSD for the entire period of the appeal since November 2006.  The examiner was specifically directed to review the February 2008, July 2008, and May 2009 VA mental health records and reconcile the GAF scores of 45, 49, and 45 assigned by the VA staff psychiatrist and/or physician and the clinical findings reported.  The examiner was also asked to review the October 2006 psychological evaluation by Dr. M. and to comment on the conclusion that the Veteran's PTSD "substantially interfered with and disturbed his previous level of adjustment."  Finally, the examiner was to render an opinion as to whether the Veteran's service-connected PTSD precluded substantially gainful employment consistent with his work and educational background.  

The Veteran was afforded a VA psychiatric examination in November 2013; however, the examiner did not fully address the remand instructions above.  Although the examiner indicated a review of the February 2008, July 2008, and May 2009 VA mental health records, the examiner did not reconcile the GAF scores of 45, 49, and 45 assigned by the VA staff psychiatrist and/or physician and the clinical findings reported.  There is no indication that the examiner reviewed the October 2006 psychological evaluation by Dr. M. and no comment on Dr. M.'s conclusion that the Veteran's PTSD "substantially interfered with and disturbed his previous level of adjustment."  Furthermore, the examiner did not provide any rationale for the conclusion that the Veteran's PTSD symptoms did not preclude physical or sedentary employment activities.  

In light of the above, the Board finds that the November 2013 VA examination is inadequate and remand for an additional medical opinion is necessary.  The Veteran's claims file should be returned to the November 2013 examiner, who is asked to review the claims folder and prepare an addendum opinion that addresses all of the remand instructions below in full.  

Moreover, while the appeal is in remand status, any current VA treatment records should be obtained and associated with the claims file.  The claims file contains records from the North Little Rock VA Medical Center (VAMC) through November 2013.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any VA treatment records dated from November 2013 to the present should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records from November 2013 to the present and associate such records, or any negative response received, with the claims file.  

2.  After the above development, return the entire claims file, including a copy of this remand, to the November 2013 VA examiner for an addendum medical opinion regarding the severity of the Veteran's service-connected PTSD for the entire period of the appeal since November 2006.  If the November 2013 examiner is unavailable, another qualified VA examiner may be substituted.  A full in-person psychiatric examination may be provided to the Veteran, if deemed necessary by the examiner.  

The VA examiner must review the February 2008, July 2008, and May 2009 VA mental health records and reconcile the GAF scores of 45, 49, and 45 assigned with the clinical findings reported.  This must include a discussion of any inconsistency between the assigned GAF scores and the clinical findings.  

The examiner should also review the October 2006 psychological evaluation by Dr. M. and comment on the conclusion that the Veteran's PTSD "substantially interfered with and disturbed his previous level of adjustment."  

Based on a review of the entire record, the examiner should render an opinion as to whether the service-connected PTSD precludes the Veteran from working at substantially gainful employment consistent with his work and educational background. 

The Board reiterates that any opinions expressed by the examiner must be accompanied by a complete and detailed rationale.  

3.  Thereafter, the AOJ should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the addendum opinion to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  

4.  After completing any additional development deemed necessary, readjudicate the claim of entitlement to an initial evaluation in excess of 50 percent for PTSD.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



